DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2021 was filed after the mailing date of the Final office action on 11/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3-5  are rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al.  (US 2005/0191461 A1), herein Kasai in view of Kuki (US 2016/0273426 A1) and/or Ichikawa et al. (US 2015/0275725 A1), herein Ichikawa and Corning (How it Works: Filter and Substrates). 

In regards to claim 1, Kasai teaches a cylindrical honeycomb structure in which a plurality of cells are formed by porous partition walls [Abstract, 0051].  The cells serve as fluid flow channels that extend from one end face to another [Abstract, 0002, 0004, claim 1].  The cells are present as cells having a large sectional area and those having a small sectional area with the ratio of the large to small area is 1.2 or more [Abstract, 0009, Figs, 2-4].  This overlaps the claimed range.  The diameter of the small opening cells is greater than 0.78 mm [Table 1].  The cell density of is 6 to 93 cells/cm2 [0035].
The only deficiency of Kasai regarding the cell density is that Kasia discloses  a cell density of 93 cells/cm2, while the present claim require a cell density larger than 93 cells/cm2.
 It is apparent, however, that the instantly claimed cell density and that taught by Kasia are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the cell density disclosed by Kasai and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the cell density, it therefore would have been obvious to one of ordinary skill in the art that the cell density disclosed in the present claims is but an obvious variant of the amounts disclosed in Kasai, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Kasai does not expressly teach that the all cells are open from the first end face to the second end face.
However, as set forth below it is known in the art to fire the honeycomb structure prior to plugging.
Kuki teaches a honeycomb structure which has plugged cells [Abstract].
Kuki teaches the plugging portions may be formed after firing the honeycomb structure [0073].
Ichikawa teaches a honeycomb structure which has plugged cells [Abstract, 0004-0005. 0040].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have fired the honeycomb structure of Kasai prior to plugging as taught by Ichikawa and Kuki.  One would have been motivated to do so as it would be applying a known technique to a known device to yield predictable results.  This intermediate structure of modified Kasai reads on the claimed invention.
Additionally, the use of the intermediate structure of Kasai is known.  Corning teaches it is known to use honeycomb structures as both filters and substrates [Pg. 1].  Here, substrates have channels which remain open [Pg. 1].    It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the intermediate structure of Kasai as a substrate.  One would have been motivated to do so as it would be the simple substitution of one known honeycomb structure for another and thus one would have had a reasonable expectation of success.

In regards to claim 3, Kasai further teaches the porosity of the walls of the honeycomb structure is 20% or more [0034].  This overlaps the claimed range.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


In regards to claim 4, Kasai further teaches the pore diameter is 1 to 100 microns [0033].  This overlaps the claimed range.

In regards to claim 5, Kasai further teaches the isostatic strength for the structure is in a range of 1.79-2.84 MPa.  This overlaps the claimed range.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2014/0208946 A1), herein He, in view of Yamada et al. (US 2010/0247852 A1), herein Yamada and Kuki (US 2016/0273426 A1) and/or Ichikawa et al. (US 2015/0275725 A1), herein Ichikawa and Corning (How it Works: Filter and Substrates). 

In regards to claim 1, He teaches an asymmetric pillar shaped partial wall-flow filter comprising an inlet end, an outlet end, and a plurality of parallel channels disposed and configured to flow fluid from the inlet end (i.e., first end face) to the outlet end (i.e., second end face), the channels being defined by a plurality of porous walls [0007, Figs. 2A, 2B].  A first portion of the channels have a first hydraulic diameter Dh1, a second portion of the channels have a second hydraulic diameter Dh2 smaller than the first hydraulic diameter Dh1, and the ratio of Dh1:Dh2 is in the range of 1.1 to 1.6.  This overlaps the claimed range [0007, Fig, 2B].  The cell density is greater than 45 cell/cm2 [0038].  This overlaps the claimed range.  
He does not teach an extract range of the second hydraulic diameter Dh2.
 comprising: a porous partition wall defining a plurality of cells serving as fluid passages; an outer peripheral wall located at the outermost periphery [0006, Figs. 3, 5].  The cells comprise first and second cells disposed alternately; and the area of the first cells is larger than that of the second cells in a cross section perpendicular to a center axis [0006].  Yamada further teaches the width W1 of the first cells (refer to FIG. 5) be in the range of 0.8 to 3 mm and the width W2 of the second cells (refer to FIG. 5) be in the range of 0.7 to 2.8 mm [0018, Fig. 5].  This range for the second cells overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the range of cell size for the smaller cells as taught by Yamada for the smaller cells of He.  One would have been motivated to do so as Yamada teaches this is a conventionally known range of cell sizes for honeycomb structures and thus one would have had a reasonable expectation of success.  Thus, modified He meets the claim limitation.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
He does not expressly teach that the all cells are open from the first end face to the second end face.
However, as set forth below it is known in the art to fire the honeycomb structure prior to plugging.
Kuki teaches a honeycomb structure which has plugged cells [Abstract].

Ichikawa teaches a honeycomb structure which has plugged cells [Abstract, 0004-0005. 0040].
Ichikawa teaches the plugging portions may be formed after firing the honeycomb structure [0076].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have fired the honeycomb structure of He prior to plugging as taught by Ichikawa and Kuki.  One would have been motivated to do so as it would be applying a known technique to a known device to yield predictable results.  This intermediate structure of modified He reads on the claimed invention.
Additionally, the use of the intermediate structure of Kasai is known.  Corning teaches it is known to use honeycomb structures as both filters and substrates [Pg. 1].  Here, substrates have channels which remain open [Pg. 1].    It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the intermediate structure of He as a substrate.  One would have been motivated to do so as it would be the simple substitution of one known honeycomb structure for another and thus one would have had a reasonable expectation of success.

In regards to claim 2, He further teaches that the wall thickness is less than 10 mils (0.254 mm) [0052].  This overlaps the claimed range.

In regards to claim 4, He further teaches that the mean pore diameter is less than or equal to 15 microns [0052].  This overlaps the claimed range.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2014/0208946 A1), herein He, in view of Yamada et al. (US 2010/0247852 A1), herein Yamada, Kuki (US 2016/0273426 A1) and/or Ichikawa et al. (US 2015/0275725 A1), herein Ichikawa and Corning (How it Works: Filter and Substrates) as applied to claim 1 as set forth above and in further view of Ichikawa et al. (US 2005/0107244 A1), herein Ichikawa’44.

In regards to claim 5, modified He does not teach the isostatic strength of the honeycomb structure.
Ichikawa’44 teaches a honeycomb structure comprising a plurality of cells [Abstract].
Ichikawa’44 teaches that the isostatic strength of the honeycomb structure is not lower than 1.93 MPa to survive the canning process [0155].  This overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have to have ensured the isostatic strength of the honeycomb structure of modified He is greater than 1.93 MPa as taught by Ichikawa’44.  One would have been motivated to do so to ensure the structure has even strength to survive a canning process.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2010/0247852 A1), herein Yamada, in view of He et al. (US 2014/0208946 A1), herein He,  Kuki (US 2016/0273426 A1) and/or Ichikawa et al. (US 2015/0275725), herein Ichikawa and Corning (How it Works: Filter and Substrates). 


In regards to claim 1, Yamada teaches a honeycomb pillar structure comprising: a porous partition wall defining a plurality of cells serving as fluid passages; an outer peripheral wall located at the outermost periphery [0006, Figs. 1, 3, 5].  The cells comprise first and second cells disposed alternately; and the area of the first cells is larger than that of the second cells in a cross section perpendicular to a center axis [0006].  Yamada further teaches the width W1 of the first cells (refer to FIG. 5) be in the range of 0.8 to 3 mm and the width W2 of the second cells (refer to FIG. 5) be in the range of 0.7 to 2.8 mm [0018, Fig. 5].  This range for the second cells overlaps the claimed range.  Yamada teaches the structure is extruded, fired, then cut to length [0047-0051].  At this point the intermediate product is not transitory nor ephemeral, and it has been held that an intermediate product can form the basis for an anticipation rejection see In re Mullin, 481 F.2d 1333, 179 U.S.P.Q. 97 (C.C.P.A. 1973); In re Johnson, 162 F.2d 924, 34 C.C.P.A. 1175, 74 U.S.P.Q. 161 (C.C.P.A. 1947).  The cell density is preferably in the range of 0.9 to 311 cells/cm2 [0022].  This overlaps the claimed range.  

He teaches an asymmetric pillar shaped partial wall-flow filter comprising an inlet end, an outlet end, and a plurality of parallel channels disposed and configured to flow fluid from the inlet end (i.e., first end face) to the outlet end (i.e., second end face), the channels being defined by a plurality of porous walls [0007, Figs. 2A, 2B].  A first portion of the channels have a first hydraulic diameter Dh1, a second portion of the channels have a second hydraulic diameter Dh2 smaller than the first hydraulic diameter Dh1, and the ratio of Dh1:Dh2 is in the range of 1.1 to 1.6.  This overlaps the claimed range [0007, Fig, 2B].
He expressly teaches that the range of Dh1:Dh2 ratio between 1.1 to 1.6 yields a filter with good initial filtration efficient and relatively low back pressure [0038].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the range of the ratio of first hydraulic diameter Dh1 to the second hydraulic diameter Dh2 as taught by He as the ratio of W1:W2 of Yamada.  One would have been motivated to do so as He teaches this range leads to initial filtration efficient and relatively low back pressure.   Additionally, He teaches the range is a conventionally known range of the ratio of the cells of honeycomb structures and thus one would have had a reasonable expectation of success.  Thus, modified Yamada meets the claim limitation.
Yamada does not expressly teach that the all cells are open from the first end face to the second end face.

Kuki teaches a honeycomb structure which has plugged cells [Abstract].
Kuki teaches the plugging portions may be formed after firing the honeycomb structure [0073].
Ichikawa teaches a honeycomb structure which has plugged cells [Abstract, 0004-0005. 0040].
Ichikawa teaches the plugging portions may be formed after firing the honeycomb structure [0076].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have fired the honeycomb structure of Yamada prior to plugging as taught by Ichikawa and Kuki.  One would have been motivated to do so as it would be applying a known technique to a known device to yield predictable results.  This intermediate structure of modified Yamada reads on the claimed invention.
Additionally, the use of the intermediate structure of Kasai is known.  Corning teaches it is known to use honeycomb structures as both filters and substrates [Pg. 1].  Here, substrates have channels which remain open [Pg. 1].    It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the intermediate structure of Yamada as a substrate.  One would have been motivated to do so as it would be the simple substitution of one known honeycomb structure for another and thus one would have had a reasonable expectation of success.

In regards to claim 2, Yamada further teaches that the wall thickness is less than 0.075 to 1.5 mm [0037].  This overlaps the claimed range.

In regards to claim 3, Yamada further teaches that the porosity of the honeycomb structure is 30% to 80 % [0020].  This overlaps the claimed range.

In regards to claim 4, Yamada further teaches that the average pore diameter is preferably in the range of 5 to 50 microns [021].  This overlaps the claimed range.

Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive. 
Regarding Yamada and the claimed ratio, applicant primarily argues there is an advantage to the range claimed.  However, the relation set forth relating to the isostatic strength and the L1/L2 ratio are not unexpected and the applicant is only claiming a certain portion of the range thus there is no criticality to the range.  The relationship between the isostatic strength seems almost linear and that the closer L1/L2 is to one the higher the isostatic strength is.
Regarding the open cells, new grounds of rejection are set forth above that teach all the cells are open.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.